ORDER
J.M. and D.M. appeal the circuit court’s judgment awarding transfer of custody and adoption of F.J.G. and V.B.T. to other prospective parents, K.R. and J.R. Because the circuit court did not abuse its discretion, and substantial evidence supported the judgment, we affirm the judgment. Rule 84.16(b).
The children’s court-appointed attorney seeks an award of attorney fees for his work on the appeal. Section 211.462.4, RSMo 1994, allows an award of attorney fees for the court-appointed representatives as “court costs” in cases to terminate parental rights. In Interest of F.A.C., 973 S.W.2d 157, 159-60 (Mo.App.1998). The Department of Social Services asked the circuit court to terminate the parental rights of F.J.G.’s and V.B.T.’s natural parents for purposes of adoption. The circuit court has the expertise and discretion to order fees and to set the amount awarded, even when the award is for services on appeal. In Interest of F.A.C., 973 S.W.2d at 160; Trapani v. Trapani, 686 S.W.2d 877, 878 (Mo.App.1985). We remand to the circuit court so it can consider the guardian ad litem ⅛ motion for fees for work on this appeal.